            Case 1:21-cv-03935-LTS Document 8 Filed 09/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUKADIEN MOULTRIE,

                                 Plaintiff,
                                                                   21-CV-3935 (LTS)
                     -against-
                                                               ORDER OF DISMISSAL
NEW YORK CITY DEPARTMENT OF
CORRECTIONS, A.M.K.C.,

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated July 2, 2021, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, Plaintiff’s claims under 42

U.S.C. § 1983 are dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii), and the Court declines to

exercise supplemental jurisdiction of Plaintiff’s state law claims.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 7, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
